
	

114 HR 4961 IH: Federal Disaster Notification and Payment Protection Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4961
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Gibson (for himself, Mr. Tonko, Mr. Sean Patrick Maloney of New York, Mr. Donovan, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to protect individuals
			 and businesses from unforeseen consequences that may result from Federal
			 disaster assistance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Disaster Notification and Payment Protection Act of 2016. 2.Prohibition regarding use of Federal fundsNotwithstanding any other provision of law, Federal funds may not be used to recoup a debt owed to the United States related to assistance provided to an individual or household under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) with respect to a major disaster declared by the President on or after January 1, 2011, under section 401 of such Act (42 U.S.C. 5170) if—
 (1)the assistance was distributed based on an error by the Federal Emergency Management Agency; (2)the collection of the debt would be against equity and good conscience; and
 (3)the debt is not the result of fraud, presentation of a false claim, misrepresentation, or other fault of the debtor or any party having an interest in the assistance distributed.
 3.Mandatory notification for individuals and businesses applying for assistanceTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:
			
				707.Mandatory notification for individuals and businesses applying for assistance
 (a)In generalNot later than 180 days after the date of enactment of this section, the President shall establish a process to ensure that each individual and business that applies for a category of Federal disaster assistance is provided written notice that describes—
 (1)the various categories of Federal disaster assistance that may be available to the individual or business;
 (2)the impact that receiving or declining the category of Federal disaster assistance applied for will have on eligibility for other categories of Federal disaster assistance; and
 (3)repayment requirements or penalties that may apply if multiple categories of Federal disaster assistance are accepted.
 (b)Report to CongressOn the date on which the President establishes the process under subsection (a), the President shall transmit to Congress a report describing the process.
 (c)ProhibitionOn and after the date on which the President establishes the process under subsection (a), an individual or business that is not provided the written notice described in that subsection upon application for a category of Federal disaster assistance may not be held responsible for any repayment requirement or penalty that would otherwise result from the receipt of such assistance.
 (d)Federal disaster assistance definedIn this section, the term Federal disaster assistance means Federal assistance, including loans and grants, provided— (1)pursuant to this Act, the Small Business Act, or the community development block grant disaster recovery program of the Department of Housing and Urban Development;
 (2)to an individual or business; and (3)in response to a major disaster or emergency declared by the President under section 401 of this Act..
		
